The owner of the vessel in this case made a contract of sale by which the vendees were to have possession of the vessel, and, if not paid for within a certain time, possession was to revert to the owner. While in the possession of the vendees, repairs were put upon the vessel, and it was hold that these constituted a lien upon her, which could be enforced after the original owner had resumed possession in consequence of a breach of the condition.[Cited in 2 Pars. Shipp. & Adm. 146. to the point as stated above. Nowhere more fully reported; opinion not now accessible.)